        Case 1:15-cr-00095-AJN Document 2969 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 8/19/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   15-cr-95-48 (AJN)
  Shawn Reid,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       An initial scheduling conference in this matter is currently scheduled for Friday, August

21, 2020 at 11:00 A.M. Dkt. No. 2956. The conference will be held remotely using the Skype

for Business platform. The Court will separately provide the parties with instructions for

accessing this platform. Members of the public may access audio for the proceeding by calling

(917) 933-2166 and entering Conference ID number 753395302. As noted on August 10, 2020,

Dkt. No. 2956, Defense counsel shall provide the waiver of physical presence form to Mr. Reid,

discuss its contents with him, and, in accordance with Standing Order 20-MC-174 of March 27,

2020, provide the Court with a waiver signed by him no later than 24 hours before the

conference.

       SO ORDERED.

 Dated: August 19, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
